Citation Nr: 0113897	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
condition.

2.  Entitlement to service connection for disability 
manifested by upper respiratory infections.

3.  Entitlement to service connection for viral syndrome.

4.  Entitlement to service connection for gastrointestinal 
disability, variously assessed.

5.  Entitlement to service connection for right shoulder 
disability.

6.  Entitlement to secondary service connection for carpal 
tunnel syndrome of the right hand.

7.  Entitlement to service connection for left shoulder 
disability, to include degenerative joint disease and 
bursitis.

8.  Entitlement to service connection for left knee 
disability, to include degenerative joint disease.

9.  Entitlement to service connection for chronic low back 
pain.

10.  Entitlement to service connection for right knee 
disability.

11.  Entitlement to service connection for appendectomy, 
postoperative status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in May 1998, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal was docketed at the Board in 2000.  

The first five issues listed on the title page will be 
addressed in the decision below.  The final six issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  Headaches of chronic derivation were first shown in 
service.  

2.  A disability/pathology manifested by upper respiratory 
infections, inclusive of any disease of allergic etiology, is 
not shown.

3.  Neither viral syndrome nor any disability shown to be 
manifested by the same is shown.

4.  Chronic gastrointestinal disability, variously assessed, 
is due to service. 

5.  No disability involving the right shoulder is shown.


CONCLUSIONS OF LAW

1.  Headaches of chronic derivation were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  A disability manifested by upper respiratory infections 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.380 (2000).

3.  Viral syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  Chronic gastrointestinal disability, variously assessed, 
was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  Right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist, relative to the 
first five issues listed on the title page, in the 
development of this claim and duty to notify the appellant of 
information and evidence needed to substantiate and complete 
a claim have been met.  In this regard, by virtue of a 
Statement of the Case issued during the pendency of the 
appeal, the veteran was given notice, relative to the first 
five issues listed on the title page, of the information or 
evidence necessary to substantiate each such aspect of her 
claim.  In addition, it appears that all service medical 
records have been procured.  Moreover, notwithstanding her 
right to the same, the veteran, in her July 2000 Substantive 
Appeal (VA Form 9), declined to be afforded a personal 
hearing.  Finally, the veteran's representative, in February 
2001, was afforded an opportunity to review the veteran's 
file.


I.  Chronic Headache Condition

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  There 
must be medical evidence demonstrative of a nexus between a 
veteran's period of service and any claimed disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran asserts that she has experienced "chronic 
recurrent headaches" since the late 1970's when she was in 
service.  In this regard, in September 1983 the veteran 
presented with complaint of experiencing headaches for "as 
long as [she could] remember"; the pertinent impression was 
tension headache.  In September 1988 she complained of 
experiencing a "severe" headache; a history of "tension" 
headaches was noted, and the assessment was a severe 
headache, thought to be of "tension" origin.  In October 
1989, the veteran alluded to having experienced migraine 
headaches for the preceding several months; the assessment 
was migraine headache, "resolved".  In March 1991, the 
veteran alluded to having experienced headaches for the 
preceding six years; the assessment was vascular headache.  
The report pertaining to the veteran's January 1998 service 
separation examination reflects, in the "[p]hysician's 
summary" portion, that the veteran had a history of migraine 
headaches.  Subsequent to service, when she was examined by 
VA in May 1999, the veteran indicated, as noted above, that 
she has experienced "chronic recurrent headaches" since the 
late 1970's when she was in service.  The related examination 
diagnosis was chronic recurrent tension headaches.

In considering the veteran's claim for service connection for 
a chronic headache condition, the Board observes that service 
medical records reflect that she was, for the major temporal 
portion of her long service tenure, affected by headaches of 
various etiologies, to include, in September 1988, a severe 
headache which was, significantly, thought to be of "tension" 
origin.  Further, while the report pertaining to the 
veteran's January 1998 service separation examination 
reflects, in the "[p]hysician's summary" portion, that the 
veteran had migraine headaches only by history, the Board has 
not overlooked that, on the occasion of the same examination, 
she responded in the affirmative to an inquiry whether she 
then, or had in the past, experienced "[f]requent or severe 
headache".  Given the foregoing, the Board is of the opinion 
that the chronic headache condition assessed in conjunction 
with the veteran's examination by VA in May 1999 cannot be 
clinically dissociated from the period of time encompassing 
her long service tenure.  Service connection for a chronic 
headache condition is, therefore, granted.  38 U.S.C.A. §§ 
1110, 1131; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096.


II.  Disability Manifested by Upper Respiratory Infections

The veteran contends, in substance, that she presently has 
current disablement of service origin which is manifested by 
upper respiratory infections.  Her service separation 
examination report reflects a history of frequent colds.  
However, while she alluded, when examined by VA in May 1999, 
to having had recurrent upper respiratory symptoms "for a 
number of years" that may have an allergic component, she was 
not assessed as currently having any ascertained related 
disability/pathology, the presence of the latter being 
prerequisite to service connection generally.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Rather, the 
pertinent assessment was merely "[r]ecurrent upper 
respiratory symptoms".  X-rays were noted to show no 
significant abnormality.  Finally, although the same was 
thought to "possibly" be allergic in nature, such 
consideration affords no basis for related service connection 
in the absence of any evidence documenting the presence of 
any "[d]isease[] of allergic etiology".  38 C.F.R. § 3.380.  
Therefore, the Board concludes that service connection for 
disability manifested by upper respiratory infections is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. § 3.380.


III.  Viral Syndrome

The veteran asserts that she experiences "cold symptoms" and 
she contends, in substance, that she presently has viral 
syndrome of service origin.  However, while the report 
pertaining to the veteran's January 1998 service separation 
examination reflects, in the "[p]hysician's summary" portion, 
that the veteran had a history of "freq[uent] colds", there 
is no evidence demonstrative of current viral syndrome per se 
or any disability shown to be manifested by the same.  The 
current VA examination report evidenced no pertinent findings 
regarding this complaint.  Given such consideration, then, 
and because the presence of any disability for which service 
connection is claimed is prerequisite to awarding the related 
benefit, see Brammer, supra, the Board is constrained to 
conclude that service connection for viral syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096. 


IV.  Gastrointestinal Disability

The veteran contends, in substance, that she presently has 
gastrointestinal disability of service origin.  In this 
regard, service medical records reflect that, in September 
1981, the veteran presented with complaint of nausea and 
diarrhea, accompanied by "severe" abdominal cramps.  The 
assessment, following physical examination, was 
gastroenteritis; treatment included bed rest.  The report 
pertaining to the veteran's January 15, 1998, service 
separation examination reflects, in the "[p]hysician's 
summary" portion, that the veteran was apparently then 
experiencing recurrent indigestion and epigastric burning.  
The next day, on January 16, 1998, the veteran presented with 
complaints to include experiencing nausea after eating; she 
related that she had experienced such problem for the 
preceding eighteen months, and "now" on 2-3 occasions per 
month.  The impression, following physical examination, was 
gastroesophageal reflux disease.  Subsequent to service, when 
the veteran was examined by VA in May 1999, she alluded to 
having developed, "[i]n 1998", a 'reflux problem' 
characterized by problems including abdominal discomfort.  
The pertinent examination diagnosis was chronic recurrent 
dyspepsia. 

In considering the veteran's claim for service connection for 
gastrointestinal disability, the Board observes that the 
gastroenteritis with which the veteran was assessed in 
service was apparently unaccompanied by any epigastric 
burning or esophageal symptoms.  However, late in the 
veteran's long service tenure, she is shown to have 
experienced frequent gastrointestinal distress, including 
reflux.  On assessing the foregoing in conjunction with the 
consideration that chronic recurrent dyspepsia was assessed 
only briefly after her separation from service, the Board is 
of the opinion service connection for gastrointestinal 
disability, variously assessed, is in order.  Such benefit 
is, therefore, granted.  38 U.S.C.A. §§ 1110, 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.


V.  Right Shoulder Disability

The veteran contends, in essence, that she presently has a 
chronic right shoulder disability which is traceable to 
service.  In this regard, service medical records reflect 
that in January 1995 the veteran presented with a 
"[symptomatic]" right shoulder.  She was noted to experience 
pain in her right shoulder with activities including doing 
"[p]ushups"; there was no pertinent assessment.  The report 
pertaining to the veteran's January 1998 service separation 
examination is silent for any reference to a right shoulder 
problem.  Subsequent to service, when she was pertinently 
examined by VA in May 1999, the veteran alluded to inservice 
surgery accomplished with reference to her left shoulder, and 
added that her right shoulder hurt "[n]ow".  However, no 
disability referable to the right shoulder was assessed.  
Given the latter observation, then, and because the presence 
of any disability for which service connection is claimed is 
prerequisite to awarding the related benefit, see Brammer, 
supra, the Board is constrained to conclude that service 
connection for right shoulder disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

Service connection for a chronic headache condition is 
granted.

Service connection for disability manifested by upper 
respiratory infections is denied.

Service connection for viral syndrome is denied.

Service connection for gastrointestinal disability, variously 
assessed, is granted.

Service connection for right shoulder disability is denied.


REMAND

As noted above, and insofar as it bears on the final six 
issues listed on the title pages, there has been a 
significant change in the law during the pendency of this 
appeal.  To reiterate, on November 9, 2000, the President 
signed into law the VCAA.  This law, among other things, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Concerning the veteran's claim for service connection left 
shoulder disability, to include degenerative joint disease 
and bursitis, service medical records reflect that in May 
1997 she underwent arthroscopic surgery involving her left 
shoulder to repair a torn rotator cuff.  However, pertinent 
examination by VA, accomplished in May 1999, does not appear 
to have featured any attempt to ascertain any present 
residual of the surgery, such as a scar.  In addition, while 
the pertinent examination diagnosis implicated arthritis 
("degenerative joint disease") involving the left shoulder, 
the report pertaining to what was apparently an X-ray 
examination of the left shoulder (in May 1999) makes no 
reference to such pathology.  Given the foregoing, then, the 
Board is of the opinion that pertinent examination by VA, as 
specified in greater detail below, should be accomplished 
before further appellate consideration is afforded this 
aspect of the appeal.  In addition, with reference to the 
veteran's claim for service connection for carpal tunnel 
syndrome of the right hand secondary to left shoulder 
disability, the Board is of the opinion that such issue (in 
response to which a separate VA examination is specified 
below) should be deferred pending the performance of the 
foregoing initially referenced VA examination and pertinent 
readjudication.  

With respect to the veteran's claim for service connection 
for left knee disability, to include degenerative joint 
disease, service medical records reflect that in July 1996 
the veteran underwent arthroscopic surgery involving her left 
knee in response to what was thought to be a torn medial 
meniscus.  Thereafter, an August 1997 service medical report 
reflects an assessment which implicates arthritis ("DJD") 
with reference to the left knee.  However, pertinent 
examination by VA, accomplished in May 1999, does not appear 
to have featured any attempt to ascertain and present 
residual of the surgery, such as a scar.  In addition, while 
the pertinent examination diagnosis implicated arthritis 
("degenerative joint disease") involving the left knee, it is 
unclear whether such pathology is in fact present, since the 
report pertaining to what was apparently X-ray examination 
involving each knee (in May 1999) simply notes that "[n]o 
significant DJD changes" were evident.  Given the foregoing, 
then, the Board is of the opinion that pertinent examination 
by VA, as specified in greater detail below, should be 
accomplished before further appellate consideration is 
afforded this aspect of the appeal.

Regarding the veteran's claim for service connection for 
chronic low back pain, service medical records reflect that 
she presented with complaint of low back pain on occasions to 
include in July 1978, March 1984, February 1987, March 1989 
and October 1993.  The report pertaining to the veteran's 
January 1998 service separation examination, on which 
occasion she responded in the affirmative to an inquiry 
whether she then or in the past experienced "[r]ecurrent back 
pain", further reflects, in the "[p]hysician's summary" 
portion, that the veteran apparently then had "chr[onic]" low 
back pain.  Subsequent to service, when the veteran was 
pertinently examined by VA in May 1999, the assessment was 
"[a]rthralgia" involving the lumbar spine.  Since 
"arthralgia" denotes pain, see Mykles v. Brown, 7 Vet. App. 
372, 373 (1995), and because the Board, based on the service 
medical evidence addressed above, has reason to believe that 
such pain may in fact be of chronic derivation, the Board is 
of the opinion that pertinent examination by VA, as specified 
in greater detail below, should be accomplished before 
further appellate consideration is afforded this aspect of 
the appeal.

Concerning the veteran's claim for service connection for 
right knee disability, an August 1997 service medical report 
reflects an assessment which implicates arthritis ("DJD") 
with reference to the right knee.  However, since a report 
pertaining to what was apparently X-ray examination involving 
each knee by VA in May 1999 simply notes that "[n]o 
significant DJD changes" were evident, it is unclear whether 
arthritis involving the veteran's right knee is present.  
Given the foregoing, then, the Board is of the opinion that 
pertinent examination by VA, as specified in greater detail 
below, should be accomplished before further appellate 
consideration is afforded this aspect of the appeal.

Finally, regarding the veteran's claim for service connection 
for appendectomy, postoperative status, a service medical 
report dated in November 1978 reflects that the veteran 
apparently underwent an appendectomy at that time.  
Thereafter, a report pertaining to the veteran's examination 
for apparently promotion purposes in October 1994 reflects 
that the veteran then had an "[a]ppendectomy scar".  When the 
veteran was pertinently examined by VA in May 1999, however, 
such examination apparently featured no attempt to ascertain 
the presence or dimension of such scar, or any other current 
residual of the veteran's inservice appendectomy.  
In view of the foregoing, then, the Board is of the opinion 
that pertinent examination by VA, as specified in greater 
detail below, should be accomplished before further appellate 
consideration is afforded this aspect of the appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that she provide 
the name(s), address(es) and approximate 
date(s) of treatment, relative to care 
afforded her with respect to any of the 
conditions implicated in the final six 
issues listed on the title pages, by any 
non-VA health care provider or at any VA 
facility other than the VA Medical Center 
in Birmingham, Alabama.  Then, in light 
of the veteran's response (if any), the 
RO should take appropriate action to 
procure copies of any indicated treatment 
report(s). 

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following:

(a.)  A VA surgical examination to 
ascertain any present residual(s), to 
specifically include scars, of 
arthroscopic surgeries accomplished in 
service in 1997 to repair (1) a torn 
medial meniscus in the veteran's left 
knee and (2) to repair a torn rotator 
cuff in her left shoulder; the examiner 
should also ascertain any present 
residual(s), to specifically include 
scars, of an appendectomy performed in 
service in 1978.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

(b.)  Pertinent VA examination to 
ascertain the nature and severity of any 
current disability(ies), to specifically 
include arthritis, involving the 
veteran's left shoulder and each knee.  
In addition, the presence of chronic low 
back pain should be specifically ruled in 
or out.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.

(c.)  Pertinent VA examination to 
ascertain whether the veteran presently 
has carpal tunnel syndrome involving her 
right upper extremity.  If the veteran is 
found to have the same, the examiner 
should comment generally on the likely 
etiology thereof.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.  

3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  Any necessary corrective 
action should be undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final six issues listed 
on the title pages.

6.  If any remaining benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

